Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Non-Final Rejection 

 The Status of Claims:
Claims 1-14 are pending. 
Claims 1-13 are rejected. 
Claim 14 is objected.

DETAILED ACTION
1. 	Claims 1-14 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a continuation of 16/800,611 02/25/2020 PAT 11141400, which is a continuation of16/517,111 07/19/2019 PAT 10610511, which is a continuation of 14/511,669 10/10/2014 PAT 10376487, which claims benefit of 61/927,465 01/14/2014 and is a continuation of 61/903,354 11/12/2013.
    Drawings
3.         The drawing filed on 8/20/21 is accepted by the examiner.  
        IDS
4.          The IDS filed on  8/20/21, 9/20/21, 12/09/21, and  8/16/22 are reviewed by the examiner.


Claim Objections


Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre­AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “a method of administering tasimelteon to an individual, the improvement comprising: orally administering to the patient an effective dose of tasimelteon without food and with no food after at least one-half hour prior to orally administering.” This expression is vague and indefinite because patients suffer from a variety of different conditions and different conditions require different amounts of tasimelteon to be effective. Therefore, the metes and bounds of an effective dose are unclear. Furthermore, because the claim does not define any specific patient population, administration of tasimelteon to any subject is considered to read on the claim. For purposes of claim interpretation, administration of any dose of tasimelteon is construed as reading on "effective dose". An appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rajaratnam et al. (Lancet, 373, 2009, 482-91 ), in view of Guidance for Industry (Food-Effect Bioavailability and Fed Bioequivalence Studies, 2002). 

Applicant claims the followings:
:  
8. A method of treating a human patient suffering from a sleep disturbance, the method comprising: instructing the patient that tasimelteon should be taken without food; and orally administering to the patient an effective dose of tasimelteon without food and with no food after at least one-half hour prior to administration.  
9. The method of claim 8, wherein the tasimelteon is administered with no food after at least one hour prior to administration.  
10. The method of claim 8, wherein the tasimelteon is administered with no food after at least one-and-one-half hours prior to administration.  
11. The method of claim 8, wherein the tasimelteon is administered with no food after at least two hours prior to administration.  
12. The method of claim 8, wherein the tasimelteon is administered with no food after at least two-and-one-half hours prior to administration.  
13. The method of claim 8, wherein the tasimelteon is administered with no food after at least three hours prior to administration.  
14. The method of claim 8, wherein Cmax of the tasimelteon is lowered while AUC is approximately the same whether the tasimelteon is administered under fed conditions or under fasted conditions.  
[AltContent: rect] 

Determination of the scope and content of the prior art
Rajaratnam et al.teaches that the melatonin agonist tasimelteon improves sleep initiation and maintenance, and has therapeutic potential for transient insomnia in circadian rhythm sleep disorders (instant claim 1; abstract). Tasimelteon is administered orally in doses of 10, 20, 50, or 100 mg (see page 484, Figure 1).


The current invention, however, differs from the prior art in that the claimed method of treating a human patient suffering from a sleep disturbance by administering to he patient an effective dose of tasimelteon without food prior to from one-half hour  to at least prior to oral administration is unspecified in the prior art.

Guidance teaches that food changes the bioavailability of a drug and has clinically significant consequences. Depending on the meal content, volume, and
temperature, changes in the GI tract affect drug product transit time, luminal dissolution, drug permeability, and systematic availability. Food alters bioavailability via delays in gastric emptying, stimulation of bile flow, changes in gastrointestinal pH, increases in splanchnic blood flow, chances in luminal metabolism of a drug substance, and temperature, changes in the GI tract affect drug product transit time, luminal dissolution, drug permeability, and systematic availability. Food alters bioavailability via delays in gastric emptying, stimulation of bile flow, changes in gastrointestinal pH, increases in splanchnic blood flow, chances in luminal metabolism of a drug substance, and
systematic availability, and that the magnitude and direction of such effects are
impossible to determine without administration of a drug under fasted or fed conditions. (see page 2,  A. Potential Mechanisms of Food Effects on BA, and B. Food Effects on Drug Effects).  Also, it mentions that for fasted treatments: Following an overnight fast of at least 10 hours, subjects should be administered the drug product with 240 mL (8 fluid ounces) of water. No food should be allowed for at least 4 hours post-dose. (see page 6,  E. Administration).  


Ascertainment of the difference between the prior art and the claims

1. The difference between the current application and the applied art is that the
applied art do not expressly teach the claimed method of administering to the patient suffering from a sleep disturbance with an effective dose of tasimelteon without food prior to from one-half hour to at least 3 hours prior to oral administration

2. The difference between the instant application and the applied Rajaratnam et al art is that the Rajaratnam et al does not expressly teach the claimed limitation of no food or without food effect.The deficiency of the Rajaratnam et al is cured by the Guidance
3. The difference between the instant application and the applied Guidance art is that the Guidance does not expressly teach the method of treating a sleep disturbance by using tasimelteon. The deficiency of the Guidance is cured by the Rajaratnam et al 

Resolving the level of ordinary skill in the pertinent art.

Regarding the instant Claims 1-13,  with respect to the lack of teaching the absence of food prior to from one-half hour to at least 3 hours to the oral administration, Guidance does offer guidance of an overnight fast of at least 10 hours for fasted treatments. From this, it seems reasonable for the skilled artisan in the art to select the optimum time period for the absence of food for increasing the bioavailability of the tasimelteon by a routine experiment to arrive at the claimed limitation. Thus, this is relevant to the claimed invention.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rajaratnam expressly discloses that the tasimelteon can improves sleep initiation and maintenance, and has therapeutic potential for transient insomnia in circadian rhythm sleep disorders, whereas Guidance does teach that food changes the bioavailability of a drug and has clinically significant consequences. Both are closely associated with each other in a relationship between the drug and the influence of food on the drug regarding its bioavailability. 
So, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to use the teachings of Guidance about the effects of food on drug during the fast treatment in the Rajaratnam method in order to determine the optimal food effects of administration conditions of tasimelteon to treat a  sleep disturbance. This is because the skilled artisan in the art would expect such a combined prior art to be successful and feasible as guidance shown in the prior art. 



Conclusion

Claims 1-13 are rejected. 
Claim 14 is objected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        9/06/2022